Citation Nr: 1606124	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-31 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder and polysubstance abuse, in early remission, (PTSD) prior to May 20, 2015 (excluding periods of temporary total ratings based on hospitalization) and in excess of 70 percent from that date.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased 50 percent rating for the Veteran's service-connected PTSD, effective October 13, 2010 (date of claim).  [A May 2013 rating decision assigned temporary total (100 percent) ratings for PTSD from September 26, 2011 through January 12, 2012 and from October 4, 2012 through March 1, 2013 (for hospitalization, under 38 C.F.R. § 4.29).  As the maximum rating is awarded during these periods, the matter of the rating during these periods is moot and will not be addressed herein.]  In a July 2015 rating decision, the RO assigned an increased staged rating for PTSD to 70 percent from May 20, 2015 (the date of VA examination showing increased disability).  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

In December 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

Finally, as will be discussed in greater detail below, the Veteran has testified that he last worked in 2009 and is unemployable due to his service-connected PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  In light of the foregoing, the Board finds that it has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page. 

The issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159.  An October 2010 letter provided adequate notice as to the requirements to substantiate the claim for an increased rating for the Veteran's service connected PTSD. 

The duty to assist has also been met.  VA has obtained the Veteran's service and pertinent postservice treatment records, assisted him in obtaining evidence and obtained VA medical opinions and examinations.  The examinations are adequate as they provide all information necessary to rate the Veteran's PTSD claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995)

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the Veteran's PTSD has not significantly changed and a uniform evaluation is warranted for the period of the appeal (i.e., since receipt of his October 13, 2010 claim for an increased rating.

The Veteran's PTSD is currently rated 50 percent prior to May 20, 2015 (excluding periods of temporary total ratings based on hospitalization) and in excess of 70 percent from that date under 38 C.F.R. § 4.130, Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders. Id.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Under the general rating formula for mental disorders a 50 percent rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

Notably, the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Review of the record shows that the Veteran's psychiatric symptoms have been diagnosed as PTSD as well as bipolar disorder, alcohol-induced depression, panic disorder, obsessive compulsive disorder, rule out generalized anxiety disorder and cocaine, alcohol, cannabis and hallucinogen (ecstasy) dependence.  See December 30, 2011 VA Discharge Summary.  

The medical evidence of record consists of VA and Vet Center treatment records and VA examination reports dated in February 2011 and May 2015.  The Veteran provided additional information about his PTSD symptoms through December 2015 hearing testimony (his and his mother's) and written communications (his own as well as from family and friends).  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating throughout the appeal period.

November 2010 statements from the Veteran, his friends, family and co-worker describe him as unable to maintain employment or complete school because he is can't stay focused, is irritable and has a "terrifying temper."  His sister stated that the Veteran has had "at least 10 altercations where he has hurt others" he has "spent time in jail for fighting and getting in trouble with the law."  She further reported that the Veteran has been physically abusive to the mother of his child.  These statements note that the Veteran isolates for days when he does not want to talk to anyone.  The mother of his children stated that the Veteran has cried when talking about his combat experiences and has told her "that he struggles with suicidal thoughts and feelings that he should not be alive."  The Veteran's mother stated that the Veteran "gets flustered and starts to get tremendously wet with sweat" when he is around a crowd.  The December 2015 hearing testimony from the Veteran and his mother corroborated these descriptions of his PTSD symptoms.  

VA and Vet Center records show that the Veteran has been in receipt of ongoing mental health treatment.  Specifically, a February 2011 Vet Center assessment notes that the Veteran's PTSD symptoms include "nightmares of the war, ongoing sleep difficulties, mood swings with irritability and depression, rage reaction with verbal and physical outbursts, conflict with the authority, interpersonal difficulties, trust issues and problems with intimacy.  He finds it difficult to, establish trust or develop lasting relationships; he is not comfortable around people.  He continues to experience bouts of depression, anxiety, intense intrusive memories and anger verbal outbursts."  These records note that the Veteran is not suicidal.  VA mental health treatment notes show GAF scores of 52.  

A February 2011 VA (fee basis) PTSD examination report notes that the Veteran reported a history of avoiding crowds, getting fired from his job at the post office for "insubordination" and violent behavior.  The examiner noted that the Veteran had been incarcerated for 7 months related to drug charges.  On mental status examination, the Veteran's affect and mood showed anxiety and he had depressed mood.  The examiner noted that the Veteran showed "impaired attention and/or focus.  He had problems paying attention in school, felt anxious when he was there with other people sitting too close to him."  There were also signs of suspiciousness, he felt that "other people are judging him and looking at him."  The examiner noted that the Veteran had mild memory impairment (forgets names, directions, recent events) as well as behavioral, cognitive, social, affective or somatic symptoms, anxiety and sadness, increased arousal and avoidance.  The GAF score was 60.  The examiner noted that the Veteran's substance abuse is related to his PTSD and his "unemployment is secondary to the effects of the PTSD since he was fired for insubordination."  

VA treatment records show that the Veteran was hospitalized for PTSD from September 26, 2011 to November 12, 2011 and October 4, 2012 to December 13, 2012.  Similarly, an October 2012 VA Form 10-7132, Status Change, report notes that the Veteran was hospitalized and was not capable of returning to full-time employment.  [Notably, a temporary total (100 percent) rating (under 38 C.F.R. § 4.29) was assigned during both periods of hospitalization; hence, the rating during these time periods are not for consideration herein (as noted above).]

A May 2015 VA PTSD examination report notes that the Veteran's mental diagnoses result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The "Veteran reported that he has been involved in fist fights with people, that he has been 'verbally' and 'physically' abusive to his ex-girlfriend, parents, and siblings due to use of substances and PTSD symptoms.  He also stated that he has isolated himself from others due to PTSD and substance use.  Veteran reported that he 'could not put up with people' at work when he was not using substances.  Veteran stated, 'if I wasn't high, I wasn't alright.'  He also reported that he thinks he was fired because he missed work due to substance use."  It is noted that the Veteran last worked in 2009 as a postal service mail carrier and was fired "because he was agitated and got into it with the supervisor."  The examiner noted that the Veteran had been charged with assault in March 2012 and had been incarcerated.  

A May 2015 Disability Benefits Questionnaire shows a GAF score of 51 and notes that the Veteran's PTSD resulted in "occupational and social impairment with reduced reliability and productivity."  The examiner noted that the Veteran had been working at the post office and admitted to "struggling at work and feeling overwhelmed."  The examiner further noted that the Veteran could not manage the rigors and demands of work because he did not multi-task well, was easily distracted and felt anxious, overwhelmed and exasperated.  He was also unable to resume his education because he was overwhelmed with anxiety and mood disturbances and lacked focus and appropriate problem-solving skills.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 70 percent rating is warranted for the Veteran's PTSD throughout the appeal period.  It is reasonably shown in the record that his PTSD has negatively impacted his work, family, and social life; in short, it has produced occupational and social impairment with deficiencies in most areas.  Significantly, there is substantial evidence that due to his anxiety, chronic sleep impairment, impaired judgment, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships and impaired impulse control (such as unprovoked irritability with periods of violence); his psychiatric disability has impacted the Veteran's life to the extent that he has anger management problems that result in violent behavior and result in his unemployment and social isolation (estrangement from his family and friends).  On at least one occasion he was also shown to have neglected hygiene (as shown by his mother's hearing testimony that he does not allow her to clean his room and bed linens).  

While records at various points in time during the appeal period present a more detailed picture of the Veteran's psychiatric disability, they do not show distinct periods of time when occupational and social impairment with deficiencies in most areas were not shown.  Consequently, the Board finds that a 70 percent rating is warranted for the entire appeal period, and that "staged" ratings are not warranted at this time. 

The issue of whether a still higher (100 percent) schedular rating is warranted for any part of the appeal for the Veteran's PTSD is addressed in the remand portion below, as is his claim for entitlement to an award of TDIU.  As such, these issues will not be addressed in this decision.


ORDER

A 70 percent rating for PTSD throughout the appeal period is granted, subject to the regulations controlling the payment of monetary benefits.

REMAND

In any claim for an increased rating, the Board must consider whether the Veteran is entitled to the maximum rating allowed for that disability, which is generally 100 percent.  Although the evidence of record was (as decided above) sufficient to establish that the Veteran's service-connected PTSD warranted an increased rating of 70 percent, additional development is necessary to determine whether a still higher (100 percent) rating is warranted.  For these reasons, the Board has bifurcated the increased rating claim by granting a 70 percent rating for PTSD, but remanding the matter of entitlement to a rating in excess of 70 percent.

As for the additional development necessary for this increased rating claim, the Board notes that the most recent VA treatment records associated with the claims file are from February 2013.  Although the July 2015 supplemental statement of the case (SSOC) shows that VA treatment records from June 2011 through July 2015 were reviewed, the records after February 2013 have not been associated with the claims file and are unavailable for review.  In addition, reports of ongoing VA treatment must be secured.

Regarding the claim for a TDIU rating, the Court has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  In this regard, the Veteran has consistently reported that he is unable to maintain employment as a result of his service-connected PTSD.  The above decision grants a 70 percent rating for the Veteran's PTSD and in light of these changed circumstances, as well as the Veteran's contentions, the Board finds that his claim for a TDIU rating has been raised by the record and remains for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of what is necessary to substantiate the TDIU issue on appeal, and arrange for development to assess the impact his PTSD and combined service connected disabilities have/have had on his employment.  The Veteran must assist in this matter by providing any specific documents sought, and any releases necessary to obtain his employment records.

2.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3.  Upon completion of the above, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his service-connected PTSD as well as its impact on his employability.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the opinion must reflect that such a review was accomplished.  Any necessary diagnostic testing and evaluation should be performed.  

Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  The examiner should identify and describe the nature, frequency and severity of all current psychiatric symptoms.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

(b)  In addition, the examiner must comment as to the limitations imposed by the Veteran's service-connected PTSD, tinnitus, left ear hearing loss and ingrown right great toenail on his ability to obtain and retain employment.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development sought above is completed, the AOJ should review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


